Citation Nr: 1724671	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-05 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, to include vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas; which denied service connection for vertigo, diabetes mellitus, hypertension, and a heart murmur.  

Following the issuance of a statement of the case on all issues, the Veteran perfected an appeal only on the issue of entitlement to service connection for vertigo.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for vertigo.  In his substantive appeal, the Veteran asserted that this condition may be related to ear problems that he had in service, or in the alternative, to his service-connected hearing loss and tinnitus disorders.

Service treatment records reveal the Veteran was treated for suspected mild serous otitis in October 1961.  Upon separation, a neurologic examination was normal, and the Veteran denied dizziness or fainting spells on his June 1962 Report of Medical History.  

Post-service private treatment records dated in 2009 and 2010 include complaints of dizziness and unsteadiness when walking.  Records dated in July 2009 from a private Ear, Nose, and Throat clinic show a diagnosis of vertigo.  Medical records from Dr. M.M. dated in June 2010 reflect diagnoses of benign paroxysmal positional vertigo- as well as treatment for hypertension, diabetes, and heart conditions.  

At a February 2011 VA examination, a VA examiner determined that the Veteran does not currently have a history of vertigo, a diagnosis of true vertigo or, or any other vestibular disorder.  While a clear nexus opinion was not provided, the examiner seemed to suggest that the Veteran's balance complaints were related to his history of diabetes with neuropathy and hypertension and less likely related to service.  

Upon review, the VA opinion does not acknowledge or consider the Veteran's current diagnosis of benign paroxysmal positional vertigo provided by Dr. M.M. during the pendency of the appeal.  The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service connection, even if the disability resolves before the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, evidence generated prior to the claim must also be considered in determining the presence of a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

In providing his opinion, the examiner did not address the Veteran's specific contention (as raised in his substantive appeal) that his vertigo is related to his service-connected hearing loss and tinnitus disabilities.  Accordingly, a new opinion is required.  Where VA provides a medical examination or opinion it must be adequate.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

On remand, the Veteran should be asked to identify or submit any additional relevant evidence.  The claims file should also be updated with any relevant VA medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran at his current address and ask him to provide, or provide authorization for VA to obtain, medical records from healthcare providers who have treated him for a vestibular disorder, to include vertigo.  After securing any necessary authorization, all non-duplicative treatment records are to be obtained.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain updated VA treatment records.  

3.  Return the claims file and a copy of this remand to the February 2011 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted.  

a) The examiner is to identify any vestibular disorder that has been present since the Veteran filed his claim (even if it has since resolved).  

Based on review of the claims file, the Veteran's contentions, and his medical history (to specifically include benign paroxysmal positional vertigo diagnosed in June 2010), the examiner is to offer an opinion as to:

b) Whether it is at least as likely as not (a 50 percent or greater probability) that any vestibular disorder, to include benign paroxysmal positional vertigo (even if it has since resolved), was incurred in or is otherwise related to the Veteran's active military service.

In answering this question, the examiner's attention is directed to the finding of 'suspected mild serous otitis in October 1961' and the complaint of hearing loss in service. 

c) Whether it is at least as likely as not that a vestibular disorder, to include benign paroxysmal positional vertigo, is either proximately caused by or aggravated by the Veteran's hearing loss and/or tinnitus.

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the vestibular disorder prior to aggravation by the hearing loss and/or tinnitus.

All opinions must be supported by a rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the appeal. If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




